Title: From George Washington to Joseph Habersham, 8 August 1796
From: Washington, George
To: Habersham, Joseph


        
          Sir
          Mount Vernon 8th Augt 1796
        
        You were obliging enough a few Posts ago, to send young Mr Lafayette a dead letter, which had been deposited in your Office (from his friends in Europe).
        As his anxiety to hear from, or of his Parents, can only be exceeded by his uneasiness at their unhappy situation; I pray you to direct the deputy Post masters in the Sea Port Towns, if any letters with his Superscription thereon, or that of Mr Frestal (to whose care he is committed) should get to their Offices, to put them under a cover to me.
        
        This would avoid delay—insure their safe delivery—and might be a source of consolation to the young Gentleman. With esteem I am Sir Your very Hble Servt
      